 Case 3:19-cv-14110-FLW Document 18 Filed 12/22/20 Page 1 of 21 PageID: 709




*NOT FOR PUBLICATION*

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

                                             :
PERCY E. STOWERS,                            :
                                             :
                      Plaintiff,             :       Civil Action No. 19-14110 (FLW)
                                             :
               v.                            :
                                             :                      OPINION
ANDREW M. SAUL,                              :
COMMISSIONER OF                              :
SOCIAL SECURITY,                             :
                                             :
                      Defendant,             :
                                             :

WOLFSON, Chief Judge:

       Percy E. Stowers (“Plaintiff”) appeals from the final decision of the Commissioner of

Social Security, Andrew M. Saul (“Defendant”), denying Plaintiff disability benefits under Titles

II and XVI of the Social Security Act (the “Act”). Specifically, Plaintiff argues, inter alia, that

the Administrative Law Judge (“ALJ”) failed to combine Plaintiff’s several medical impairments

in conducting his Step Three analysis. After reviewing the administrative record, this Court finds

that remand is required for the ALJ to more fully explain his determination at Steps Three and

Four. Accordingly, the ALJ’s decision is vacated and remanded for reconsideration.

  I.   BACKGROUND AND PROCEDURAL HISTORY

       Plaintiff was born in 1961 and was 53 years old on the alleged disability onset date of April

4, 2015. A.R. 82-83. Plaintiff has an associate’s degree in information technology (“IT”). Id.

Immediately preceding the onset of Plaintiff’s alleged disability, Plaintiff worked as a customer

service representative in IT until March 2015. A.R. 251-252. Prior to that position, Plaintiff

worked as a customer service representative for both Comcast and Johnson and Johnson. Id.
 Case 3:19-cv-14110-FLW Document 18 Filed 12/22/20 Page 2 of 21 PageID: 710




        On October 8, 2015, Plaintiff filed an application for disability insurance benefits, based

upon various ailments, including a spinal injury, pinched nerve in his neck, numbness in his left

arm and hand, and a heart condition, beginning on April 4, 2015. A.R. 218-19, 251. Plaintiff’s

initial application and a subsequent motion for reconsideration were both denied. A.R. at 117-

123. Thereafter, Plaintiff requested a hearing, which was held on November 27, 2017, before ALJ

Kenneth Ayers. A.R. 55-80. In a written decision, dated July 18, 2018, the ALJ determined that

Plaintiff was not disabled between April 4, 2015 and the date of decision, and that Plaintiff could

perform sedentary work with some limitations. Id. Plaintiff requested review by the Appeals

Council, which was denied on April 22, 2019. A.R. 1-6. On July 8, 2019, Plaintiff filed the instant

appeal challenging the ALJ’s decision. While not part of the record on this appeal, Plaintiff asserts

-- and Defendant seemingly does not dispute -- that while this appeal was ongoing, the

Commissioner subsequently issued a notice of award on August 31, 2019 ,advising Plaintiff “we

found that you became disabled under our rules on July 19, 2018” – the day after the ALJ’s

decision in this matter. See Pl. Br. at 2 n.1. Plaintiff asserts that “[t]here is no medical, vocational,

educational or age-related significance” to the date and that its “sole significance is that it is the

day after the ALJ in this case issued his decision.” Id. Accordingly, in this appeal, Plaintiff only

challenges the ALJ’s disability findings between the onset date and July 18, 2018. Id.

            a. Review of Medical Evidence

        In December 2013, prior to the onset of his disability, Plaintiff was diagnosed with “right

shoulder impingement syndrome” and a right rotator cuff partial tear. A.R. 398-99, 454. At that

time, Dr. Mohmish Ramani prescribed over the counter medication and recommended physical

therapy. A.R. 400. In January 2015, Plaintiff fell in the shower and began experiencing back

numbness and pain. A.R. 401. Dr. Zahra Abdi, M.D., of the AIA Wellness Center, who was




                                                   2
 Case 3:19-cv-14110-FLW Document 18 Filed 12/22/20 Page 3 of 21 PageID: 711




Plaintiff’s primary care physician, ordered an MRI of Plaintiff’s spine which revealed a herniated

disk. A.R. 381, 529. Dr. Adbi also provided ongoing treatment for Plaintiff’s various ailments.

Dr. Abdi prescribed physical therapy in which Plaintiff participated through February 2016. A.R.

462-71. On a questionnaire completed in November 2015, Dr. Adbi declined to provide a medical

opinion regarding Plaintiff’s ability to work. A.R. 393.

       In February 2015, Plaintiff was seen by Dr. James E. Patti, M.D., of the Edison-Metuchen

Orthopedic Group. A.R. 462-71. Over the course of several months, Dr. Patti prescribed physical

therapy, pain medication, and a cervical epidural, all of which only partially alleviated Plaintiff’s

pain. A.R. 401-422. As a result, in August 2015, Dr. Patti performed surgery to address Plaintiff’s

“cervical stenosis” and “myelopathy C4 through C7.” A.R. 356-60; 424. Prior to the surgery, Dr.

Patti warned that the surgery was largely designed “to minimize symptoms” and Plaintiff might

not experience immediate or dramatic relief. A.R. 422. At Plaintiff’s post-operative appointments

in August and September 2015, Plaintiff reported that he was still experiencing pain in his neck

and left arm. A.R. 437. Dr. Patti noted that there was “positive tenderness over the midline of the

cervical spine” and that the spine’s range of motion was “decreased” but that Plaintiff’s motor

strength and sensation in the upper extremities were intact. A.R. 427-431. In January 2016, in his

treating source statement, Dr. Patti opined that Plaintiff had “decreased range of motion, decreased

sensation, decreased reflexes, and decreased strength. His cervical spine is unstable at this time

disabling him from all work.” A.R. at 461.

       Approximately one year following Plaintiff’s surgery in August 2016, Plaintiff reported

that he was still experiencing left arm muscle spasms, and had begun experiencing “moderate to

severe” mid and lower back pain. A.R. 571. Plaintiff’s pain continued largely unchanged

throughout 2016 and 2017, despite continued physical therapy. A.R. 571-581. In March 2017,




                                                 3
 Case 3:19-cv-14110-FLW Document 18 Filed 12/22/20 Page 4 of 21 PageID: 712




Dr. Patti noted that Plaintiff’s hardware was stable, and recommended continued physical therapy.

Id. In August 2017, Plaintiff reported that his pain had worsened, and after reviewing an MRI of

Plaintiff’s lumbar spine, Dr. Patti prescribed additional pain medication and instructed Plaintiff to

return as needed. A.R. 583-84. A cervical spine MRI conducted in November 2017 revealed post-

surgical changes from anterior fusion extending from the C4 to C7 levels, straightening of the

spine, a small central disk herniation at the C3-C4 levels, resulting in moderate central spinal

stenosis, effacement of the CSF surrounding the spinal cord, and at the C7-T1 level, a small central

disc herniation, resulting in mild to moderate central spinal stenosis. A.R. 585.

       From 2016 to 2018, Plaintiff also received chiropractic treatment from Joseph Guidice,

D.O. A.R. 587. In February 2018, Dr. Guidice opined that due to degenerative spinal changes, it

was impossible for Plaintiff to perform any upright or sitting activity for an extended period of

time. Id. In Dr. Guidice’s view, Plaintiff was not a good candidate for surgery and could not work

in any capacity. Id. In June 2018, Dr. Guidice opined on a Medical Source Statement that Plaintiff

1) could lift/carry up to 10 pounds with his right arm only; 2) could sit for one hour at a time and

for one hour total and could not stand/walk at all in an eight-hour day; 3) required the use of a

cane; 4) never could use his left hand and never could reach overhead with his right arm but

occasionally could use it otherwise; 5) frequently could use his feet to operate foot controls; 6)

occasionally could balance and climb stairs and ramps; 7) could never perform other postural

activities, and could never endure unprotected heights, moving mechanical parts, humidity and

wetness, extreme cold, or vibrations. A.R. 590-596.

       In addition to the spinal issues, Plaintiff also suffers from a coronary artery disease. In

May 2016, testing ordered by Plaintiff’s primary physician revealed a “relatively large area of

infarction occupying the anterior wall, anterolateral walls, and apical region,” and a suspected




                                                 4
 Case 3:19-cv-14110-FLW Document 18 Filed 12/22/20 Page 5 of 21 PageID: 713




“small area of ischemia in the anterior wall.” A.R. 480-81. A nuclear exercise stress test was non-

diagnostic due to limited chronotropic response. A.R. 481. On May 10, 2016, cardiologist

Varinder Singh, M.D., performed a left heart catheterization and coronary artery angiography that

confirmed that Plaintiff was suffering from multi-vessel coronary artery disease A.R. 477-79.

Subsequently, Plaintiff had two surgeries and stents were placed. A.R. 588.              Despite the

placement of the stents, a June 2018 cardiovascular CT angiogram revealed additionally lesions,

suspected severe stenosis of the distal left circumflex artery, and 50% stenosis of the mid right

coronary artery. A.R. 588.

       Two state agency medical consultants, Dr. Joseph Udomsaph and Dr. B. Cortijo Ex. 3A,

reviewed Plaintiff’s medical record. A.R. 82-92; 94-107. Dr. Udomsaph assessed Plaintiff as

being able to perform “light work,” including occasionally carrying 20 pounds, standing and

walking for about 6 hours out of an 8 hour workday. A.R. 86. Similarly, Dr. Cortijo concluded

that Plaintiff could perform light work with some limitations on his ability to lift and carry. A.R.

103.

           b. Review of the Testimonial Record

       On November 27, 2017, Plaintiff testified at the hearing before the ALJ, during which he

spoke about various matters, including his then-daily routine, living situation, and physical

capabilities. A.R. 57-76. Plaintiff testified that the last time he worked full time was in the spring

of 2015. AR 61. At that time, he worked on the help desk and his duties included “quite a bit of

lifting.” Id. On a daily basis, Plaintiff lifted “two or three” laptops at a time, and was required to

replace equipment such as monitors, desktops and laptops. A.R. 61-63. Plaintiff also occasionally

carried “25 to 30 pound” bins. Id. Plaintiff also provided trouble shooting services over the phone.




                                                  5
 Case 3:19-cv-14110-FLW Document 18 Filed 12/22/20 Page 6 of 21 PageID: 714




A.R. 62. Prior to his job in IT, Plaintiff worked in a warehouse loading and unloading trucks and

was required to lift “about 75 pounds.” A.R. 63.

       Plaintiff explained that in April 2015, he began experiencing severe neck and back pain

which made it difficult for him to drive or use his left arm. A.R. 66-67. Following his surgery,

Plaintiff continued to experience numbness and tingling in his left hand which persisted at the time

of the hearing. A.R. 68-69. Further, as a result of “over-usage of the right hand” to compensate,

Plaintiff also suffers from “small motor function issues” in that hand. A.R. 69. Plaintiff also

experiences pain “in the middle of [his] back” which feels like a “javelin.” A.R. 70. Pain medicine

does not help his back pain, and the only way Plaintiff can relieve the pain is to “stop what [he is]

doing] and to more or less recline [himself] so that he take[s] that pressure off of his body.” A.R.

70. Plaintiff also experiences sciatic pain down his right leg. A.R. 71. Plaintiff explained that he

uses a cane to walk around and his girlfriend, who lives one house away on the same street, helps

him with many of activities of daily living such as cooking, dressing and laundry, as his pain

prevents him from bending down or standing for more than 15 minutes at a time without a break

A.R. 74. Plaintiff also reported being unable to sit for more than 10 or 15 minutes at a time,

without having to get up, and that he has trouble with his balance and difficulty straightening when

rises from a sitting position. A.R. 75. As a result, Plaintiff spends most of the day at home “either

in a chair that would allow [him] to lean back” or on his bed “laying on pillows that are supporting

[him] and allowing [him] to take that pressure off.” A.R. 76.

       Mr. Rocco J. Neola testified as a Vocational Expert (“VE”) at the hearing. A.R. 77-80 .

The ALJ provided the VE with a single hypothetical, positing:

       I’d like you to assume a hypothetical individual of the same age, education and
       work experience at the light level, except that lifting and carrying is reduced to ten
       pounds occasionally and less than ten pounds frequently. The hypothetical
       individual can occasionally reach overhead on the left and occasionally reach



                                                 6
 Case 3:19-cv-14110-FLW Document 18 Filed 12/22/20 Page 7 of 21 PageID: 715




        overhead on the right. Can climb ramps and stairs occasionally. Can climb ladders,
        ropes, and scaffolds occasionally. Can occasionally balance, occasionally stoop,
        occasionally crouch, occasionally crawl. Is limited to performing simple, routine
        tasks and absent the use of judgment in dealing with changes in the work setting is
        limited to simple work related decisions. Based on those limitations would any of
        the past work be available?

[A.R. 78-79]. The VE responded, “No.” A.R. 79. When asked whether there were any occupations

that the hypothetical individual above could perform, the VE explained “Not at the light level,

Your Honor. The limitations in that hypothetical, it is basically a sedentary RFC.” A.R. 79. In

response, the ALJ noted, “Okay, and then sedentary, he would grid for the entire period. So. All

right.” Id.

              c. The ALJ’s Findings

        The ALJ issued a written decision on July 12, 2017, and determined that Plaintiff was not

disabled from April 4, 2015 through the date of the decision. A.R. 20. The ALJ applied the

standard five-step process in considering whether Plaintiff had satisfied his burden of establishing

disability.

        First, the ALJ found that although Plaintiff engaged in some substantial gainful activity

from October 2016 through March 2017, “there [was] a period to be adjudicated from the alleged

onset date to the beginning of the fourth quarter of 2016 that is over 12 months.” A.R. 21. Thus,

the ALJ found that there was “a continuous 12-month period during which [Plaintiff] did not

engage in substantial activity,” and the ALJ’s findings addressed that period. A.R. 21-22. Second,

the ALJ held that Plaintiff had the following severe impairments:

        Spine disorder (discogenic and degenerative) including cervical stenosis,
        myelopathy C4-C7 status post anterior cervical discectomy of C5-C6 with fusion
        and instrumentation of C4 through C7 using Medtronics stackable PEEK interbody
        implants and Atlantis Vision anterior cervical plate, degenerative disc disease of
        the cervical spine, left-sided herniation of C7-T1; herniated discs of the lumbar
        spine at L5-S1 compressing the right L6 and right S1 nerve roots, bulge at L4-5
        with facet hypertrophy, right-sided 15 hypertrophic changes at right L5 nerve root,



                                                 7
 Case 3:19-cv-14110-FLW Document 18 Filed 12/22/20 Page 8 of 21 PageID: 716




        and marrow edema at the right pedicles of L4-5; right shoulder impingement
        syndrome, osteoarthritis; sub-acute left C6 radiculopathy; coronary artery disease,
        stable angine and status post stents.

A.R. 22. Id. However, at the third step, the ALJ determined that these conditions together did not

meet or equal one of the listed impairments in 20 C.F.R. Pt. 404, Subpt. P., App. 1 (the

“Impairment List”). A.R. 23. The ALJ explained that “[w]ith respect to the claimant’s spinal

impairments, the requirements of listing 1.04 [the Impairment List] have not been met because the

evidence fails to demonstrate the existence of a ‘herniated nucleus pulposus, spinal arachnoiditis,

spinal stenosis, osteoarthritis, degenerative disc disease, facet arthritis, or vertebral fracture’ which

results in the compromise of a nerve root or the spinal cord along with the requirements of A, B,

or C of this listing.” Id. With respect to Plaintiff’s shoulder impairment, the ALJ similarly found

that the requirements of Section 1.01 of the Impairment List were not met

        because there is no evidence of a gross anatomical deformity . . . and chronic joint
        pain and stiffness with signs of limitation of motion or other abnormal motion of
        the affected joint, and findings on appropriate medically acceptable imaging of joint
        space narrowing, bony destruction, or ankylosis of the affected joints with
        involvement of one major peripheral joint in each upper extremity . . . resulting in
        inability to perform fine and gross movements effectively[.]

A.R. 23. With respect to Plaintiff’s heart condition, the ALJ noted that “all of the cardiac listings”

in the Impairment list had been reviewed and “none of those listings have been met or equaled.”

A.R. 23-24. Specifically, the ALJ explained that the medical evidence lacked

        a sign-or-symptom-limited exercise tolerance test demonstrating at least one of the
        manifestations described in the listing. In addition, there has not been three separate
        ischemic episodes requiring revascularization and/or not amenable to
        revascularization within a twelve month period. The claimant further does not have
        coronary artery disease demonstrated by appropriate medically acceptable
        imaging[.]

A.R. 24.




                                                   8
 Case 3:19-cv-14110-FLW Document 18 Filed 12/22/20 Page 9 of 21 PageID: 717




       Fourth, the ALJ found that, Plaintiff possessed the residual functional capacity (“RFC”)

to perform “less than a full range of sedentary work as defined in 20 C.F.R. § 404.1567(a)”, with

some limitations:

       Except lifting less than 10 pounds frequently, standing for two hours and walking
       for two hours in an eight-hour day; with occasionally reaching overhead to the left,
       and occasionally reaching overhead to the right; and climb ramps and stairs
       occasionally, climb ladders, ropes, or scaffolds occasionally, balance occasionally,
       stoop occasionally, kneel occasionally, crouch occasionally, crawl occasionally.

Id. The ALJ reached this conclusion based upon Plaintiff’s medically determinable impairments,

but also found that Plaintiff’s statements concerning the intensity, persistence, and limiting effects

of his symptoms were only partially consistent with the medical evidence. A.R. 25. The ALJ

noted that Dr Patti, Plaintiff’s treating physician, stated that “claimant’s cervical spine was

unstable disabling him from all work,” however, in the ALJ’s view, that assessment was “not

indicative of [Plaintiff’s] overall functioning going forward” because it was conducted within four

months of Plaintiff’s surgery.     Further, the ALJ found that the findings from subsequent

examinations were “not indicative of a severely disabling condition,” because Dr. Patti “noted an

unremarkable cervical spine, intact motor strength, negative special tests, normal motion of the

lumbar spine and intact strength, sensation and reflexes.” A.R. 27. The ALJ gave “less weight”

to the chiropractor’s assessment that Plaintiff was disabled because the ALJ found that the opinion

was “not substantiated by evidence either in the doctor’s own statements during chiropractic

treatment nor in the physical examinations made by the other treating sources, which indicate

mixed to normal findings throughout care.” Id. The ALJ also disagreed with the state agency

physician’s conclusions that Plaintiff could perform “light work” and “light work with a reduced

ability to lift/carry” and found that “a sedentary [RFC was] better supported by the evidence” in

light of Plaintiff’s coronary artery disease issues, right shoulder issues, the upper extremity




                                                  9
Case 3:19-cv-14110-FLW Document 18 Filed 12/22/20 Page 10 of 21 PageID: 718




weakness and c6 radiculopathy.” Id. Therefore, based upon his RFC and physical demands from

past work, the ALJ concluded that Plaintiff was able to perform prior work as customer service

representative. A.R. 27-28. In reaching that determination, the ALJ considered Plaintiff’s RFC,

work experience, and VE testimony. Id. Accordingly, the ALJ found that Plaintiff was not

disabled from April 2015, the onset date, through the date of decision. A.R. 28.

 II.   DISCUSSION

           a. Standard of Review

       On a review of a final decision of the Commissioner of the Social Security Administration,

a district court “shall have power to enter, upon the pleadings and transcript of the record, a

judgment affirming, modifying, or reversing the decision of the Commissioner of Social Security,

with or without remanding the cause for a rehearing.” 42 U.S.C. § 405(g); see Matthews v. Apfel,

239 F.3d 589, 592 (3d Cir. 2001). The Commissioner's decisions regarding questions of fact are

deemed conclusive on a reviewing court if supported by “substantial evidence in the record.” 42

U.S.C. § 405(g); see Knepp v. Apfel, 204 F.3d 78, 83 (3d Cir. 2000). While the court must examine

the record in its entirety for purposes of determining whether the Commissioner’s findings are

supported by substantial evidence, Gober v. Matthews, 574 F.2d 772, 776 (3d Cir. 1978), the

standard is highly deferential. Jones v. Barnhart, 364 F.3d 501, 503 (3d Cir. 2004). Indeed,

“substantial evidence” is defined as “more than a mere scintilla,” but less than a preponderance.

McCrea v. Comm'r of Soc. Sec., 370 F.3d 357, 360 (3d Cir. 2004). “It means such relevant

evidence as a reasonable mind might accept as adequate.” Plummer v. Apfel, 186 F.3d 422, 427

(3d Cir. 1999). A reviewing court is not “empowered to weigh the evidence or substitute its

conclusions for those of the fact-finder.” Williams v. Sullivan, 970 F.2d 1178, 1182 (3d Cir. 1992),

cert. denied, 507 U.S. 924 (1993). Accordingly, even if there is contrary evidence in the record




                                                10
Case 3:19-cv-14110-FLW Document 18 Filed 12/22/20 Page 11 of 21 PageID: 719




that would justify the opposite conclusion, the Commissioner's decision will be upheld if it is

supported by the evidence. See Simmonds v. Heckler, 807 F.2d 54, 58 (3d Cir. 1986).

       Disability insurance benefits may not be paid under the Act unless Plaintiff first meets the

statutory insured status requirements. See 42 U.S.C. § 423(c). Plaintiff must also demonstrate the

“inability to engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which has lasted or can

be expected to last for a continuous period of not less than 12 months. . . .” 42 U.S.C. §

423(d)(1)(A); see Plummer, 186 F.3d at 427. An individual is not disabled unless “his physical or

mental impairment or impairments are of such severity that he is not only unable to do his previous

work but cannot, considering his age, education, and work experience, engage in any other kind

of substantial gainful work which exists in the national economy.” 42 U.S.C. § 423(d)(2)(A).

Eligibility for supplemental security income requires the same showing of disability. Id. at § 1382c

(a)(3)(A)-(B).

       The Act establishes a five-step sequential process for evaluation by the ALJ to determine

whether an individual is disabled. See 20 C.F.R. § 404.1520. First, the ALJ determines whether

the claimant has shown that he or she is not currently engaged in “substantial gainful activity.” Id.

at § 404.1520(a); see Bowen v. Yuckert, 482 U.S. 137, 146-47 n.5 (1987). If a claimant is presently

engaged in any form of substantial gainful activity, he or she is automatically denied disability

benefits. See 20 C.F.R. § 404.1520(b); see also Bowen, 482 U.S. at 140. Second, the ALJ

determines whether the claimant has demonstrated a “severe impairment” or “combination of

impairments” that significantly limits his physical or mental ability to do basic work activities. 20

C.F.R. § 404.1520(c); see Bowen, 482 U.S. at 146-47 n.5. Basic work activities are defined as

“the abilities and aptitudes necessary to do most jobs.” 20 C.F.R. § 404.1521(b). These activities




                                                 11
Case 3:19-cv-14110-FLW Document 18 Filed 12/22/20 Page 12 of 21 PageID: 720




include physical functions such as "walking, standing, sitting, lifting, pushing, pulling, reaching,

carrying or handling.” Id. A claimant who does not have a severe impairment is not considered

disabled. Id. at § 404.1520(c); see Plummer, 186 F.3d at 428.

       Third, if the impairment is found to be severe, the ALJ then determines whether the

impairment meets or is equal to the impairments listed in the Impairment List. 20 C.F.R. §

404.1520(a)(4)(iii). If the claimant demonstrates that his or her impairments are equal in severity

to, or meet those on the Impairment List, the claimant has satisfied his or her burden of proof and

is automatically entitled to benefits. See id. at § 404.1520(d); see also Bowen, 482 U.S. at 146-47

n.5. If the specific impairment is not listed, the ALJ will consider in his or her decision the

impairment that most closely satisfies those listed for purposes of deciding whether the impairment

is medically equivalent. See 20 C.F.R. § 404.1526(a). If there is more than one impairment, the

ALJ then must consider whether the combination of impairments is equal to any listed impairment.

Id. An impairment or combination of impairments is basically equivalent to a listed impairment

if there are medical findings equal in severity to all the criteria for the one most similar. Williams,

970 F.2d at 1186.

       If the claimant is not conclusively disabled under the criteria set forth in the Impairment

List, step three is not satisfied, and the claimant must prove at step four whether he or she retains

the residual functional capacity to perform his or her past relevant work. 20 C.F.R. § 404.1520(e);

Bowen, 482 U.S. at 141. If the claimant is able to perform previous work, the claimant is

determined to not be disabled. 20 C.F.R. §§ 404.1520(e), 416.920(e); Bowen, 482 U.S. at 141-42.

The claimant bears the burden of demonstrating an inability to return to the past relevant work.

Plummer, 186 F.3d at 428. Finally, if it is determined that the claimant is no longer able to perform

his or her previous work, the burden of production then shifts to the Commissioner to show, at step




                                                  12
 Case 3:19-cv-14110-FLW Document 18 Filed 12/22/20 Page 13 of 21 PageID: 721




five, that the “claimant is able to perform work available in the national economy.” Bowen, 482

U.S. at 146-47 n.5; Plummer, 186 F.3d at 428. This step requires the ALJ to consider the claimant's

residual functional capacity, age, education, and past work experience. 20 C.F.R. § 404.1520(f).

The ALJ must analyze the cumulative effect of all the claimant's impairments in determining

whether the claimant is capable of performing work and not disabled. Id.

II.        ANALYSIS

       Plaintiff raises two arguments as to why the ALJ’s decision is unsupported by substantial

evidence. First, Plaintiff argues that the ALJ erred at Step Three by finding that he did not suffer

from the medical equivalent of the disability laid out in Paragraph 1.04 of the Impairment List. Pl.

Br. at 10. Second, Plaintiff contends that the ALJ’s analysis at Step Four is “unreviewable”

because the “RFC is announced without rationale and . . . plaintiff’s pain and the modalities for

its relief are improperly rejected or totally ignored.” Id.

           1. Step Three

       Plaintiff challenges the ALJ’s finding that Plaintiff’s spinal impairments did not meet or

equal any of the impairments identified in the Impairment Listing, specifically the listing at

Paragraph 1.04A. Plaintiff argues that although the ALJ acknowledged that Plaintiff suffers from

several spinal impairments, “the step 3 consideration of these multiple spinal impairments neither

combines them nor compares them to the Commissioner’s spinal listing at paragraph 1.04,” nor

did the ALJ consider whether “the spinal impairments in combination with plaintiff’s joint

disorders and cardiac condition” would constitute the medical equivalent of the spinal listing on

the Impairment List. Id. at 15-16. Plaintiff asserts that he meets each requirement of listing 104A,

and that the ALJ’s analysis at Step Three is “conclusory and contradictory.” Id. at 15, 17.




                                                  13
Case 3:19-cv-14110-FLW Document 18 Filed 12/22/20 Page 14 of 21 PageID: 722




Moreover, Plaintiff asserts that the ALJ erred by discounting Dr. Patti’s disability opinion, and

“portraying it as too early and pretending that the doctor reported later improvement.” Id. at 21.

        In response, Defendant argues that the ALJ’s findings were supported by substantial

evidence, specifically the facts that Plaintiff “did well post-operatively” and that CT scans from

December 2015 indicate that Plaintiff’s interior plate and screw were “were in good position.”

Def. Br. at 12. Defendant also highlights Dr. Adbi’s findings during various physical examinations

of Plaintiff, which “exhibited normal reflexes, no lumbar spine tenderness.”          Id. at 12-13.

Defendant asserts that the “such positive findings corroborate a finding that Plaintiff had a severe

spinal impairment that required surgery and caused some pain, but the record does not corroborate

a finding that Plaintiff’s impairments were severe enough to satisfy all of the noted listing

requirements.” Id. at 13. Defendant maintains that the ALJ’s reasoning at Step Three is supported

by both Dr. Adbi’s and Dr. Patti’s physical examination findings, and the findings of the non-

examining state agency medical experts. Def. Br. at 12-14.

       In Burnett v. Commissioner of Social Security, 220 F.3d 112, 120 n.2 (3d Cir. 2000), the

Third Circuit made clear that an ALJ has a “duty to investigate the facts and develop the arguments

both for and against granting benefits.” There, the Third Circuit remanded the matter because the

ALJ made only conclusory statements without mentioning any specific listed impairments or

explaining his reasoning. Id. at 119-20 (finding “although [the plaintiff] has established that she

suffered from a severe musculoskeletal [impairment], said impairment failed to equal the level of

severity of any disabling condition contained in [the Impairment List]”). In Jones v. Barnhart,

364 F.3d 501 (3d Cir. 2004), the Third Circuit elaborated that, to satisfy Burnett, an ALJ is not

required to “use particular language or adhere to a particular format in conducting his analysis.”

364 F.3d at 505. Rather, the decision “read as a whole” must be capable of providing meaningful




                                                14
Case 3:19-cv-14110-FLW Document 18 Filed 12/22/20 Page 15 of 21 PageID: 723




judicial review. Id. at 505. Further, when analyzing Step Three, the ALJ must consider whether

a claimant’s combination of impairments is equivalent to any listed impairment. See Torres v.

Comm'r of Soc. Sec., 279 F. App’x. 149, 152 (3d Cir. 2008).

       A claimant is presumptively disabled pursuant to Listing 1.04A when the following

requirements are satisfied:

               Disorders of the spine (e.g., herniated nucleus pulposus, spinal
               arachnoiditis, spinal stenosis, osteoarthritis, degenerative disc disease, facet
               arthritis, vertebral fracture), resulting in compromise of a nerve root
               (including the cauda equina) or the spinal cord. With:

               Evidence of nerve root compression characterized by neuro-anatomic distribution
               of pain, limitation of motion of the spine, motor loss (atrophy with associated
               muscle weakness or muscle weakness) accompanied by sensory or reflex loss and,
               if there is involvement of the lower back, positive straight-leg raising test (sitting
               and supine);

               or

               B. Spinal arachnoiditis, confirmed by an operative note or pathology report of tissue
               biopsy, or by appropriate medically acceptable imaging, manifested by severe
               burning or painful dysesthesia, resulting in the need for changes in position or
               posture more than once every 2 hours;

               or

               C. Lumbar spinal stenosis resulting in pseudoclaudication, established by
               findings on appropriate medically acceptable imaging, manifested by
               chronic nonradicular pain and weakness, and resulting in inability to
               ambulate effectively, as defined in 1.00B2b.

[20 C.F.R. pt. 404, subpt. P, app. 1, § 1.04.]

       With respect to Listing 1.04, the ALJ found, without explanation, that its requirements had

not been met “because the evidence fails to demonstrate the existence of a ‘herniated nucleus

pulposus, spinal arachnoiditis, spinal stenosis, osteoarthritis, degenerative disc disease, facet

arthritis, or vertebral fracture’ which results in the compromise of a nerve root or the spinal cord

along with the requirements of A, B, or C of the Impairment Listing.” A.R. at 23. However, at



                                                 15
Case 3:19-cv-14110-FLW Document 18 Filed 12/22/20 Page 16 of 21 PageID: 724




Step Two, the ALJ found that Plaintiff’s severe impairments include, inter alia, a degenerative

spine disorder, spinal stenosis, and multiple herniated discs, conditions which seemingly satisfy

the “disorders of the spine” definition in listing 1.04. A.R. at 22. The ALJ’s explanation of his

findings at Step Three fails to elucidate precisely why Plaintiff does not satisfy the impairment

listing. Rather, in his Step Three analysis with respect to the spinal listing, the ALJ merely recited

the elements of the listing and conclusorily asserted that they were not satisfied. Critically,

however, this is not a case where the plaintiff’s medical conditions plainly fall far short of the

Impairment List’s requirements.

       Plaintiff’s medical record contains evidence which suggests that Plaintiff suffered from

several, in fact most, of the findings required by Section 1.04A. For example, plaintiff’s medical

history reflects that as a result of these conditions, Plaintiff experienced muscle loss and atrophy,

and sensory loss. See A.R. at 400-439; 571-584. In Dr. Patti’s treating source statement, dated

January 2016, the doctor opined that Plaintiff was suffering from “decreased range of motion,

decreased sensation, decreased reflexes, and decreased strength. His cervical spine is unstable at

this time disabling him from all work.” A.R. at 461. If the ALJ found this medical evidence

insufficient to meet the requirements of listing 1.04A, then the ALJ was required to detail those

reasons. See Burnett, 220 F.3d at 120 (“An ALJ “may weigh the credibility of the evidence, [but]

he must give some indication of the evidence which he rejects and his reason(s) for discounting

such evidence.”). The ALJ merely quoted the listing and asserted in a conclusory fashion that its

requirements were not met, without additional detail or any explanation. See Torres, 279 F. App'x

at 152 (“There is no way to review the ALJ's decision in this case because no reasons were given

for his conclusion that Torres' impairments in combination did not meet or equal an Appendix 1

listing. “); Ward v. Comm'r of Soc. Sec., No. 13-763, 2015 WL 5823061, at *6 (D.N.J. Oct. 1,




                                                 16
Case 3:19-cv-14110-FLW Document 18 Filed 12/22/20 Page 17 of 21 PageID: 725




2015) (vacating and remanding ALJ’s decision because the ALJ’s “combination analysis merely

consists of a blanket statement that ‘[t]he claimant's impairments, singly or in combination, do not

meet or equal the regulatory requirements of any listing.’ This conclusory statement precludes

meaningful judicial review.”); Babice v. Comm'r of Soc. Sec., No. 16-06254, 2018 WL 6243045,

at *7 (D.N.J. Nov. 29, 2018) (vacating and remanding ALJ’s decision because ALJ “failed to

explain why the impairments do not meet or equal the Listings individually or in combination.

Indeed, the ALJ never combined the impairments and compared them to the listed impairments.”).

       Furthermore, while the ALJ need not place his entire listing analysis under a specific

heading, reading the opinion as a whole, the ALJ did not consider each of Plaintiff’s impairments

in combination with each other, as required, or clearly analyze and evaluate all of the relevant

medical evidence. See Jones, 364 F.3d at 505 (explaining that in exercising judicial review, court

should look to the ALJ’s decision “read as a whole”); see also Cop v. Comm'r of Soc. Sec., 226 F.

App’x. 203, 208 (3d Cir.2007) (holding that “the fact that the ALJ included the medical evidence

in his discussion of [RFC] (and stated he was doing so), instead of including it [at Step Three],

does not change [the] result” that the ALJ conducted a proper step-three analysis). For example,

at Step Four of the analysis, the ALJ discusses Plaintiff’s medical history, including Plaintiff’s

various spinal disorders. The ALJ noted that Plaintiff had only received “limited treatment for his

injuries following his first initial surgery, and has not required any additional invasive procures

such as injections or additional surgical intervention,” and that “improvement was noted with

treatment with reduction of symptoms following cervical surgery.” A.R. at 27. However, the

evidence seems at odds with that conclusion. Following the spinal surgery, Plaintiff continued to

undergo physical therapy, and continued to report numbness in his arm and back pain which varied

from 8 out of 10 to 10 out of 10. A.R. 503-510; 571-81. Further, although the ALJ noted the lack




                                                17
Case 3:19-cv-14110-FLW Document 18 Filed 12/22/20 Page 18 of 21 PageID: 726




of additional surgical intervention for his spinal condition, in the year following the initial spinal

surgery, Plaintiff also underwent heart surgery, twice, for the placement of stents in June and July

2016. A.R. 571. It is not clear that the ALJ considered the potential limitations posed by Plaintiff’s

cardiac condition, and how it may have weighed against further surgical intervention for his spinal

condition.

       To the extent the ALJ may have found that Plaintiff did not satisfy the spinal listing portion

of the Impairment List because the ALJ doubted Dr. Patti’s findings, I am not persuaded the ALJ’s

decision was based on substantial evidence. In formulating Plaintiff’s RFC, the ALJ explained that

Dr. Patti’s, opinion was only entitled to “some weight,” however, the ALJ’s proffered reasoning

seems to be based on a circumscribed view of the evidence. A.R. 27 The ALJ explained that he

only assigned “some weight” to Dr. Patti’s opinion that Plaintiff’s spine was unstable rendering

him unable to work, because, in the ALJ’s view, the doctor’s opinion was inconsistent with the

doctor’s findings contained in Plaintiff’s treatment record. A.R. 27 (noting that Dr. Patti’s

examination findings included, inter alia, “unremarkable cervical spine” and other findings which

were “not indicative of a severely disabling condition.”). In that regard, the ALJ’s reasoning

hinged on Dr. Patti’s finding during the post-operative visits which reflected that the “inspection

of the cervical region is unremarkable.” Id. However, Dr. Patti also made the same findings during

Plaintiff’s pre-operative visits in April, May and June 2015, at a time when Plaintiff was still in

need of surgery to stabilize his spine. See A.R. 412, 415, 421. Indeed, that specific portion of the

surgeon’s notes seem to be directed towards the physical appearance of Plaintiff’s cervical region,

rather than an assessment of Plaintiff’s functioning. For example, during the September 30, 2015

post-operative appointment, Dr. Patti noted that “inspection of cervical region is unremarkable,




                                                 18
    Case 3:19-cv-14110-FLW Document 18 Filed 12/22/20 Page 19 of 21 PageID: 727




there are no signs of external injury. Atrophy of bilateral triceps noted. Incision is well-healed.”

A.R. 430. Thus, this observation does not speak to Plaintiff’s ability to function after surgery.

         The ALJ also found that the doctor’s opinion was only entitled to some weight because it

“was within four months of the claimant’s surgery and is not indicative of his overall functioning

going forward. A.R. at 27. The ALJ further noted that Plaintiff had only received “limited

treatment” and did not need additional invasive procedures following his initial spinal surgery. Id.

However, the ALJ’s reasons for giving Dr. Patti’s disability opinion little weight suggests that the

ALJ did not consider the entire medical record.1 As the finder of fact, the ALJ is charged with a

duty to evaluate all the medical opinions in the record under the factors set forth in the regulations

and to resolve any conflicts. 20 C.F.R. § 416.927. The ALJ is responsible for considering all

physician opinions together with the entirety of the medical record. 20 C.F.R. § 416.927(b). The

ALJ evaluates every medical opinion and decides the weight they are given following the listed

factors in the regulations. 20 C.F.R. § 416.927(c). If a treating physician’s opinion conflicts with

the medical record, then the ALJ may accord that opinion less than controlling weight, or even

outright reject it, so long as a reasonable explanation is given. Morales v. Apfel, 225 F.3d 310,

317 (3d Cir. 2000) (citing Plummer, 186, F.3d at 429; Frankfield v. Bowen, 861 F.2d 405, 408 (3d

Cir. 1988); Kent v. Schweiker, 710 F.2d at 115 (3d Cir. 1983)). Ultimately, it is within the province

of the ALJ to decide which physician to credit, but that task must be performed by considering all

of the evidence. Plummer, 186, F.3d at 429; Sutherland v. Comm'r Soc. Sec., 785 F. App'x 921,

928 (3d Cir. 2019) (explaining that when the record contains conflicting medical opinions, “the


1
         Both of the medical consultants from the state agency concluded that Plaintiff was capable
of performing “light work,” which could arguably provide some support for the ALJ’s finding.
A.R. 56, 103. However, the ALJ, himself, disagreed with their conclusions and that a “sedentary”
RFC was more consistent with Plaintiff’s conditions. Accordingly, I do not find the state agency
medical consultants opinion probative, in this regard.


                                                 19
Case 3:19-cv-14110-FLW Document 18 Filed 12/22/20 Page 20 of 21 PageID: 728




ALJ still may choose whom to credit but cannot reject evidence for no reason or the wrong reason.”

(internal citations and quotation marks omitted.))

       Here, the ALJ discounted Dr. Patti’s opinion based on his speculation about Plaintiff’s

potential improvement following surgery. To the extent the ALJ’s opinion suggests that Plaintiff

may have improved following Dr. Patti’s treating source opinion in January 2016, that rationale is

not substantially supported by the medical evidence, which contains evidence through 2018. In

fact, in September 2015, one month after the spinal surgery, Plaintiff was still experiencing

“atrophy of the bilateral triceps,” “positive tenderness over the midline of the cervical spine,”

“range of motion of the cervical spine is decreased for flexion and extension.” A.R. 427. These

same findings are reflected in Dr. Patti’s notes from August and September 2016 and March 2017.

A. R. 571-581. Further, following Dr. Patti’s treating source opinion, it appears that Plaintiff’s

condition did not markedly improve. In August 2016, one year following his spinal surgery,

Plaintiff began experiencing new mid and lower back pain, and reported that his pain was an 8 out

of 10. A.R. 571. A March 2017 MRI of Plaintiff’s lumbar spine showed “[r]ight foraminal disk

herniation compressing the existing right L5.” A.R. 569. The ALJ seems to have rejected Dr.

Patti’s opinion based largely on his own speculation about plaintiff’s potential improvement that

simply is not supported by Plaintiff’s medical records, which include evidence from the two year

period following plaintiff’s spinal surgery. Morales, 225 F.3d at 317–18 (explaining that ALJ

may reject “a treating physician's opinion outright only on the basis of contradictory medical

evidence’ and not due to his or her own credibility judgments, speculation or lay opinion.”

(internal citations and quotation marks omitted)). The ALJ's error in this regard is particularly

significant because the opinions of a treating physician are entitled to great weight unless they are




                                                 20
Case 3:19-cv-14110-FLW Document 18 Filed 12/22/20 Page 21 of 21 PageID: 729




inconsistent with other substantial evidence. Morales v, 225 F.3d at 317; Frankfield, 861 F.2d at

408. This error entitles Plaintiff to a remand.

       While I do not specifically reach the merits of Plaintiff’s other arguments regarding the

ALJ’s RFC analysis at Step Four, I nonetheless find, for similar reasons, that the ALJ’s treatment

of the medical evidence casts doubt on his formulation of Plaintiff’s RFC. As detailed above, the

ALJ discredited Dr. Patti, the treating physician’s opinion, regarding the scope of plaintiff’s

limitations, based on a limited view of the evidence. Thus, the ALJ's Step Four RFC must be

reconsidered upon remand. In conclusion, because the ALJ did not adequately explain his

rationale for finding that Plaintiff does not have an impairment or combination of impairments

which meet or medically equal the severity of an impairment on the Impairment List, the

Commissioner’s decision is vacated and the case is remanded.


III.    CONCLUSION

       For the reasons set forth above, this matter is remanded this case to the ALJ for further

proceedings consistent with this Opinion. An appropriate Order shall follow.



DATED: December 22, 2020                                           /s/ Freda L. Wolfson
                                                                   Hon. Freda L. Wolfson
                                                                   U.S. Chief District Judge




                                                  21
